As filed with the Securities and Exchange Commission onMay 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff Evermore Funds Trust 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (908) 378-2882 Registrant's telephone number, including area code Date of fiscal year end:December 31 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Evermore Global Value Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 67.6% Communications Equipment - 8.3% Balda AG (Germany)* $ Cisco Systems, Inc. (United States) Ei Towers SPA (Italy)*1 Construction & Engineering - 2.5% Impregilo SPA (Italy) Diversified Financial Services - 2.3% Capmark Financial Group, Inc. (United States)* Diversified Telecommunication Services - 2.6% Sistema JSFC - ADR (Russia)* Electronic Equipment, Instruments & Components - 1.0% WBL Corp. Ltd. (Singapore) Energy Equipment & Services - 3.8% Sevan Drilling AS (Norway)* Exploration & Production - 2.6% Pulse Seismic, Inc. (Canada)* Hotels, Restaurants & Leisure - 0.9% Rank Group (United Kingdom) Household Durables - 3.3% Retail Holdings NV (Hong Kong)* Industrial Conglomerates - 15.8% Ackermans (Belgium) Bollore SA (France) EXOR SPA (Italy) Justice Holdings Ltd. (United Kingdom)*1 Lonrho PLC (United Kingdom)* Orkla ASA (Norway) Insurance - 6.9% American International Group, Inc. (United States)* Genworth Financial, Inc. (United States)* Old Mutual PLC (United Kingdom) Internet Software & Services - 3.2% ModusLink Global Solutions, Inc. (United States)* Machinery - 1.6% Fiat Industrial SPA (Italy)1 Media - 11.1% Constantin Medien AG (Germany)* Eniro AB (Sweden)* Promotora de Informaciones SA - Class B - ADR (Spain) Sky Deutschland AG (Germany)* Movies & Entertainment - 0.8% Highlight Communications AG (Switzerland) Oil, Gas & Consumable Fuels - 0.9% ATP Oil & Gas Corp. (United States)* TOTAL COMMON STOCKS (Cost $35,649,119) PARTNERSHIPS & TRUSTS - 4.9% Real Estate Investment Trusts - 4.9% General Growth Properties, Inc. (United States)1 iStar Financial, Inc. (United States)*1 TOTAL PARTNERSHIPS & TRUSTS (Cost $1,922,304) WARRANTS - 4.6% Consumer Finance - 1.3% Capital One Financial Corp., Expiration: November, 2018, Exercise Price: $42.13 (United States)* Diversified Financial Services - 1.9% Bank of America Corp., Expiration: January, 2019, Exercise Price: $13.30 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Excercise Price: $42.42 (United States)* Insurance - 0.6% Hartford Financial Services Group, Inc., Expiration: June, 2019, Excercise Price: $9.68 (United States)* Media - 0.8% Promotora de Informaciones SA - Class A, Expiration: June, 2014, Excercise Price: $2.00 (Spain)* TOTAL WARRANTS (Cost $6,209,454) Principal Amount BONDS - 12.5% CORPORATE BONDS - 7.2% Diversified Financial Services - 1.7% Egidaco Investments Ltd. $ 12.750%, 12/29/2013 (Russia) Oil, Gas & Consumable Fuels - 3.4% ATP Oil & Gas Corp. 11.875%, 5/1/2015 (United States) Real Estate Investment Trust - 2.1% iStar Financial, Inc., 5.950%, 10/15/2013 (United States) TOTAL CORPORATE BONDS (Cost $3,454,693) CONVERTIBLE BOND - 3.7% Shipping & Logistics - 3.7% Frontline Ltd., 4.500%, 4/14/2015 (United States) TOTAL CONVERTIBLE BOND (Cost $1,531,770) MUNICIPAL BONDS - 1.6% Tobacco - 1.6% Northern Tobacco Securitization Co., 5.670%, 6/1/2046 (United States) Tobacco Settlement Financing Corp., 6.125%, 6/1/2047 (United States) TOTAL MUNICIPAL BONDS (Cost $1,365,843) TOTAL BONDS (Cost $6,352,306) Contracts (100 shares per contract) CALL OPTION PURCHASED - 0.2% Insurance - 0.2% American International Group, Inc. , Expiration: January, 2013, Strike Price: $30.00 (United States) TOTAL CALL OPTION PURCHASED (Cost $108,763) Shares Value SHORT-TERM INVESTMENT - 10.1% Money Market Fund - 10.1% Invesco Liquid Assets Portfolio-Institutional Class, 0.157%2 TOTAL SHORT-TERM INVESTMENT (Cost $5,208,298) TOTAL INVESTMENTS IN SECURITIES - 99.9% (Cost $55,450,244) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 7-day yield as of March 31, 2012. SCHEDULE OF PUT OPTIONS WRITTEN at March 31, 2012 (Unaudited) Contracts (100 shares per contract) Value PUT OPTION WRITTEN - 0.2% Insurance - 0.2% American International Group, Inc. , $ Expiration: January, 2013, Strike Price: $25.00 TOTAL PUT OPTION WRITTEN (Premiums Received $107,941) $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Percent of Country Net Assets United States % United Kingdom % Italy % Germany % Norway % Spain % Russia % Hong Kong % Canada % France % Belgium % Sweden % Singapore % Switzerland % Cash & Equivalents ^ % Total % ^Includes money market fund and other assets in excess of liabilities. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation on long positions Gross unrealized depreciation on long positions ) Net unrealized appreciation on short positions Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Evermore Global Value Fund Summary of Fair Value Exposure at March 31, 2012 (Unaudited) The Evermore Global Value Fund (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks^ $ $ $
